Title: To John Adams from Mercy Otis Warren, 22 December 1813
From: Warren, Mercy Otis
To: Adams, John



Sir,
Plymouth  December 22d  1813.

Your Letter of the 24th. Ulto: ought to be early acknowledged by one, who, through a long life has not been insensible of the worth of friendship, or negligent, whenever in her power to cherish the invaluable treasure.—I am therefore, delighted to see our young people strengthening each other in that disposition, which may be a source of happiness to them as they tread over the stage of life so replete with trial & change.
The pleasure I received from Mrs Adams’s visit with her excellent daughter is delightful on reflection.—Since which have been much gratified by a visit from the surviving partner of my dear Mrs. Smith & his daughter. You inform me your  were pleased with their visit, which leads me to anticipate another in some future day.
Thank you for your candor & the interest you profess for each member of my family, & particularly, for your expressions of approbation & esteem of mrs Mercy Otis Warren.—
It is impossible Sir, for you & myself to correspond, without recollecting past time, when my father, my husband, my brother, & yourself, were united in effort to emancipate their country from the yoke of foreign domination.—I can easily conceive, had you not mentioned them, how pleasant it would be to you to converse with those departed worthies, in this day of present difficulty & distress which seems to have pervaded the whole habitable globe.—But all the wisdom & virtues of your former associates, in the great struggle which we have witnessed, might not be able to extricate from present evils, though, with unparallelled wisdom & success, the patriots of the Revolution finish’d it with dignity to themselves & with the hope of universal benefit to mankind.—
May I ask what is the present prospect, and what may be the termination and final result of existing commotions, as they relate both to Europe & America?—You have wisely and piously observed in your last, that “no understanding below that Providence which superintends & directs it, can comprehend the mighty efforts of nature which are in operation.”—Yet it may not be improper or impious for us to converse, on the adorable goodness that has protected in one age, and the immense powers and wisdom, that permits in another, miseries of every kind to overspread the ungrateful nations which have not duly regarded the hand of the supreme Governor of the Universe, in all his dispensations.—
I am pleased with the dialogue sent me—it evinces at once, your veneration for the memory of your former friend and is a just tribute to the memory of a man who suffered so much as did Mr Otis, in the service of his country.—The great characters which your imagination has grouped together in the regions of the Lord are I think, correctly portrayed.—They, as you observe, with regard to ourselves have acted their parts;—when the curtain is drawn, may we all find favor before the Judge of all the Earth, who will do right.—
As a Ship from Gottenburg arrived in the harbor of Plymouth yesterday, my Son the Post-Master had the pleasure this day to forward to your hand a Letter which we presume was from your absent Son.—Your correspondence with him is among the rich treasures you enjoy in the downhill of life.—
I subscribe, respected Sir, your aged Friend and / Humle Servt

Mercy Warren